




















STOCK PURCHASE AGREEMENT
by and among
Stratus Properties Inc.
and
Moffett Holdings, LLC




Dated as of March 15, 2012








--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 15th
day of March, 2012, by and between Stratus Properties Inc., a Delaware
corporation (“Stratus”) and Moffett Holdings, LLC, a Louisiana limited liability
company (“Moffett”).
RECITALS:
WHEREAS, Stratus desires to issue and to sell to Moffett 625,000 shares of its
authorized but unissued common stock, par value $.01 per share (the “Shares”) in
consideration for 5,000,000.00 U.S. dollars (for a per Share price equal to
$8.00) (the “Consideration”).
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:
ARTICLE 1
DEFINITIONS


Terms with their initial letters capitalized used but not otherwise defined in
this Agreement shall have the meanings given to them in this Article 1.
1.1“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such first Person. The term “control” (including
its correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).


1.2“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in the United States of America are authorized or obligated
pursuant to Law or executive order to be closed.


1.3“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the U.S. Securities and Exchange Commission
(the “Commission”).


1.4“Knowledge” or “knowledge” means, with respect to any natural Person, actual
knowledge after reasonable inquiry and, with respect to a Person who is not a
natural Person, the Knowledge of its directors, executive officers, managers,
trustees or Persons performing similar functions on its behalf.


1.5“Law” means, with respect to any Person, any domestic or foreign federal or
state statute, law, ordinance, rule, administrative code, administrative
interpretation, regulation, order, consent, writ, injunction, directive,
judgment, decree, policy, ordinance, decision, guideline or

1

--------------------------------------------------------------------------------




other requirement of (or agreement with) any Governmental Authority (including
any memorandum of understanding or similar arrangement with any Governmental
Authority), in each case binding on that Person or its property or assets.


1.6“Lien” means any liens, pledges, charges, claims, security interests, and
deeds of trust, mortgages, and deeds to secure debt, title retention agreements
or other encumbrances.


1.7“Losses” means all costs, damages, liabilities, awards, judgments, losses or
costs and expenses, interest, awards, judgments and penalties that are imposed
upon or otherwise incurred by an Indemnified Party (including reasonable
attorneys' and consultants' fees and expenses) actually suffered or incurred;
provided, however, that Losses shall not include lost profits or opportunity
costs or consequential, incidental, special, indirect, exemplary or punitive
damages or taxes, unless such consequential, incidental, special, indirect,
exemplary or punitive damages are awarded against any of the Indemnified Parties
in a Third Party Claim (as defined herein).


1.8“Parties” means Moffett and Stratus, and “Party” means either of the Parties.


1.9“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, unincorporated organization or similar
organization, any Governmental Authority, fund, organized group of persons
whether incorporated or not, or any receiver, trustee under Title 11 of the
United States Code or similar official or any liquidating agent for any of the
foregoing in his or her capacity as such.


1.10“Subsidiary” means, with respect to any Person, any other Person of which
such first Person (either alone or through or together with any other
Subsidiary) owns, directly or indirectly, a majority of the outstanding equity
securities or securities carrying a majority of the voting power in the election
of the board of directors or other governing body of such Person.


1.11“Transactions” means the transactions contemplated by this Agreement.


ARTICLE 2
PURCHASE AND SALE OF THE SHARES


2.1Transfer of Shares. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Stratus shall issue, sell, assign, transfer and
convey to Moffett, and Moffett shall purchase, acquire and accept, all of the
Shares.


2.2Consideration. The consideration Moffett shall pay for the Shares shall
consist of the Consideration, payable to Stratus at the Closing (as defined
below) by wire transfer of immediately available funds to an account designated
by Stratus in writing to Moffett.


2.3Closing.


(a)The closing of the Transactions (the “Closing”) shall take place
contemporaneously with the execution and delivery of this Agreement (the date on
which the Closing is to occur is referred to herein as the “Closing Date”).

2

--------------------------------------------------------------------------------






(b)At the Closing:


(i) Stratus shall issue and deliver to Moffett at the address set forth in
Section 7.1 certificates representing the Shares, free and clear of all Liens
(other than legends or other restrictions solely evidencing the restricted
nature of such Shares pursuant to applicable state and federal securities Laws);
provided, that, at Moffett's request, in lieu of physical certificates, the
issuance and delivery of the Shares may be satisfied through electronic
book-entry form with Stratus' transfer agent;


(ii)Moffett shall deliver to Stratus the Consideration by wire transfer of
immediately available funds to the account designated by Stratus in writing to
Moffett; and


(iii)This Agreement, the Investor Rights Agreement and any other agreements
required to be executed or delivered pursuant to this Agreement will be
exchanged.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF STRATUS


Except as otherwise expressly provided below, Stratus represents and warrants to
Moffett as of the Closing Date as follows:
3.1Organization and Good Standing. Stratus is a legal entity duly organized,
validly existing and in good standing under the Law of its jurisdiction of
organization and has all requisite power and authority to own, operate and lease
its assets and to carry on its business as currently conducted.


3.2Shares. When issued and upon Stratus' receipt of the consideration in
accordance with the terms of this Agreement, the Shares will be duly authorized,
validly issued, fully paid and non-assessable and will not be issued in
violation of any preemptive rights.


3.3Authorization; Binding Obligations. Stratus has all necessary power and
authority to make, execute and deliver this Agreement and to perform all of the
obligations to be performed by it hereunder. The making, execution, delivery and
performance by Stratus of this Agreement and the Investor Rights Agreement, a
copy of which is attached hereto as Exhibit A (the “Investor Rights Agreement”)
and the consummation by it of the Transactions have been duly and validly
authorized by all necessary corporate action on the part of Stratus. Each of
this Agreement and the Investor Rights Agreement has been duly and validly
executed and delivered by Stratus, and each of this Agreement and the Investor
Rights Agreement will, assuming the due authorization, execution and delivery by
each other party hereto and thereto, constitute the valid, legal and binding
obligation of Stratus, enforceable against it in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium or other similar Law, now or hereafter in effect, relating to or
affecting the rights of creditors generally and the availability of specific
remedies may be limited by legal and equitable principles of general
applicability.


3.4No Conflicts. Neither the execution and delivery of this Agreement or the
Investor Rights Agreement by Stratus nor the consummation by Stratus of the
Transactions will conflict with, result in a termination of, contravene or
constitute a default under, or be an event

3

--------------------------------------------------------------------------------




that with the giving of notice or passage of time or both will become a default
under, or give to any other Person any right of termination, payment,
acceleration, vesting or cancellation of or under, or accelerate the performance
required by or maturity of, or result in the creation of any Lien or loss of any
rights of Stratus pursuant to any of the terms, conditions or provisions of or
under (a) any Law, (b) the certificate of incorporation or bylaws (or comparable
organizational documents) of Stratus, or (c) third-party agreements, including
loan documents.


3.5Approvals. No consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority or other third party is
required for the execution, delivery and performance by Stratus of this
Agreement and the Investor Rights Agreement, or the consummation by Stratus of
the Transactions.


3.6Registration Rights; Voting Rights. Except as provided in the Investor Rights
Agreement, Stratus is presently not under any obligation and has not granted any
rights to register under the Securities Act of 1933, as amended (the “Securities
Act”) any of its presently outstanding securities or any of its securities that
may subsequently be issued. To Stratus' Knowledge, none of its stockholders has
entered into any agreement with respect to the voting of Stratus' equity
securities.


3.7Offering. Assuming the truth and accuracy of Moffett's representations set
forth in this Agreement, the offer, sale and issuance of the Shares as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act, and neither Stratus nor any of its Affiliates will take any
action hereafter that would cause the loss of such exemption.


3.8Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker's, finder's, financial advisor's or similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Stratus.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF MOFFETT


Except as otherwise expressly provided below, Moffett hereby represents and
warrants to Stratus as of the Closing Date:
4.1Organization and Good Standing. Moffett is a legal entity duly organized,
validly existing and in good standing under the Law of its jurisdiction of
organization and has all requisite power and authority to own, operate and lease
its assets and to carry on its business as currently conducted.


4.2Authorization; Binding Obligations. Moffett has all necessary power and
authority to make, execute and deliver this Agreement and to perform all of the
obligations to be performed by it hereunder. The making, execution, delivery and
performance by Moffett of this Agreement and the Investor Rights Agreement and
the consummation by it of the Transactions have been duly and validly authorized
by all necessary corporate action on the part of Moffett. Each of this Agreement
and the Investor Rights Agreement has been duly and validly executed and
delivered by Moffett, and assuming the due authorization, execution and delivery
by each other party hereto or thereto, each of this Agreement and the Investor
Rights Agreement will constitute the valid, legal and binding obligation of
Moffett, enforceable against it in accordance

4

--------------------------------------------------------------------------------




with its terms, except as the enforceability hereof may be limited by
bankruptcy, insolvency, moratorium or other similar Law, now or hereafter in
effect, relating to or affecting the rights of creditors generally and the
availability of specific remedies may be limited by legal and equitable
principles of general applicability.


4.3No Conflicts. Neither the execution and delivery of this Agreement or the
Investor Rights Agreement by Moffett nor the consummation by Moffett of the
Transactions will conflict with, result in a termination of, contravene or
constitute a default under, or be an event that with the giving of notice or
passage of time or both will become a default under, or give to any other Person
any right of termination, payment, acceleration, vesting or cancellation of or
under, or accelerate the performance required by or maturity of, or result in
the creation of any Lien or loss of any rights of Moffett pursuant to any of the
terms, conditions or provisions of or under (a) any Law, or (b) the articles of
organization and operating agreement (or comparable organizational documents) of
Moffett.


4.4Approvals. Other than beneficial ownership reports required to be filed under
Section 13 and Section 16 of the Securities Exchange Act of 1934, there are no
notices, reports or other filings required to be made by Moffett with, or
consents required to be obtained by Moffett from, any Governmental Authority or
other third party for the execution, deliver or performance by Moffett of this
Agreement, the Investor Rights Agreement or the consummation by Moffett of the
Transactions.


4.5Investment Intent. Moffett is acquiring the Shares for its own account for
investment and not for resale or distribution in any transaction that would be
in violation of the securities laws of the United States of America or any state
thereof. Moffett is an “accredited investor” as that term is defined in
Regulation D under the Securities Act.


4.6Financial Ability. Moffett has cash readily available in an amount that is
sufficient to enable it to deliver the Consideration to Stratus.


4.7Independent Investigation. Moffett hereby acknowledges and affirms that it
has conducted and completed its own investigation, analysis and evaluation of
Stratus that it has made all such reviews and inspections of the financial
condition, business, results of operations, properties, assets and prospects of
Stratus as it has deemed necessary or appropriate, that it has had the
opportunity to request all information it has deemed relevant to the foregoing
from Stratus and has received responses it deems adequate and sufficient to all
such requests for information, and that in making its decision to enter into
this Agreement and to consummate the Transactions it has relied solely on
(a) its own investigation, analysis and evaluation of Stratus and (b) the
representations, warranties and covenants of Stratus contained in this
Agreement.


4.8Restrictions on Transfer. Moffett agrees and understands that the Shares may
not be sold, transferred or otherwise disposed of for a period beginning as of
the date hereof and ending on the six-month anniversary from the Closing Date
(the “Restricted Period”) pursuant to the terms of the Investor Rights
Agreement. Following the conclusion of the Restricted Period, any sale, transfer
or disposition of all or any portion of the Shares shall be made in accordance
with the terms and conditions of the Investor Rights Agreement.

5

--------------------------------------------------------------------------------






4.9Reliance on Representations. Moffett understands that the Shares have not
been registered under the Securities Act or any state securities laws because
the sale of Shares provided for in this Agreement is exempt from registration
under the Securities Act pursuant to Section 4(2) thereof and regulations
promulgated thereunder, and that Stratus' reliance on such exemption is
predicated on Moffett's representations set forth herein.


4.10Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker's, finder's, financial advisor's or similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Moffett.


ARTICLE 5
ADDITIONAL COVENANTS OF THE PARTIES


5.1Public Announcements. Moffett acknowledges that Stratus may be required by
the rules of the Securities Exchange Act of 1934 (the “Exchange Act”) to
disclose the Transactions in one or more reports to be filed with the Securities
and Exchange Commission, containing such information regarding the Transactions
as Stratus may, in its sole and absolute discretion, determine to be necessary
and appropriate in order to comply with the requirements of the Exchange Act.
Except for the reports described above and any other notice which is required
pursuant to the requirements of Law, each of Stratus and Moffett hereby agrees
that neither it nor any of its Affiliates will issue any press release or other
public announcement related to the Transactions without the prior written
consent of the other Parties.


5.2Further Assurances; Cooperation.


(a)Upon the terms and subject to the conditions of this Agreement, each of
Stratus and Moffett shall use its reasonable best efforts, to take, agree to
take, or cause to be taken, any and all actions and to do, or cause to be done,
any and all things reasonably necessary, proper or advisable under any
applicable Law or otherwise, so as to, as promptly as practicable, enable
consummation of the Transactions, and each such Party shall, and shall cause its
respective Affiliates to, cooperate fully to that end.


(b)On or after the Closing Date, the Parties shall, on request, cooperate with
one another by furnishing any additional information, executing and delivering
any additional documents and instruments, and doing any and all such other
things as may be reasonably required by the Parties or their counsel to
consummate or otherwise implement the Transactions.


ARTICLE 6
INDEMNIFICATION


6.1Survival of Representations and Warranties and Covenants.


(a)The representations and warranties set forth in this Agreement and the right
to commence any claim with respect thereto shall survive until the date that is
two years following the Closing Date; provided that the representations and
warranties contained in Sections 3.1, 3.2, 3.3, 3.7, 3.8, 4.1, 4.2, 4.7, 4.9 and
4.10 shall survive indefinitely provided, however, that in the event written
notice of any claim for indemnification under Section 6.2(a) or 6.3(a) shall
have been given in accordance herewith within the applicable survival period
setting

6

--------------------------------------------------------------------------------




forth in reasonable detail the nature of such claim (including a reasonable
specification of the legal and factual basis for such claim), the
representations and warranties that are the subject of such indemnification
claim shall survive with respect to such claim until such time as such claim is
fully and finally resolved.


(b)This Section 6.1 shall not limit any covenant or agreement of the Parties
contained in this Agreement which by its terms contemplates performance after
the Closing Date, and shall not extend the applicability of any covenant or
agreement of the Parties contained in this Agreement which by its terms relates
only to a period between the date hereof and the Closing Date, provided that
nothing herein shall restrict a Party's right to commence any claim with respect
to such covenant or agreement following the Closing Date.


6.2Indemnification of Moffett. Subject to the terms of this Article 6, from and
after the Closing Date, Stratus shall indemnify, defend, save and hold harmless
Moffett and its Affiliates and each of their respective officers, managers,
members, employees, agents, representatives, successors and assigns
(collectively, the “Moffett Indemnified Parties”), from and against any and all:


(a)Losses resulting from or arising out of any breach by Stratus of any
representation or warranty of Stratus in this Agreement; and


(b)Losses resulting from or arising out of the failure by Stratus to perform any
of its covenants or agreements contained in this Agreement.


6.3Indemnification of Stratus. Subject to the terms of this Article 6, from and
after the Closing Date, Moffett shall indemnify, defend, save and hold harmless
Stratus and its Affiliates and each of their respective officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Stratus Indemnified Parties” and together with the Moffett Indemnified Parties,
the “Indemnified Parties,” and each, an “Indemnified Party”) from and against
any and all:


(a)Losses resulting from or arising out of any breach by Moffett of any
representation or warranty of Moffett in this Agreement; and


(b)Losses resulting from or arising out of the failure by Moffett to perform any
of its covenants or agreements contained in this Agreement.


6.4Claims. Upon receipt by an Indemnified Party of notice of any action, suit,
proceedings, claim, demand or assessment made or brought by an unaffiliated
third party (a “Third Party Claim”) with respect to a matter for which such
Indemnified Party is indemnified under this Article 6 (notwithstanding the
application of any threshold or cap) which has or is reasonably expected to give
rise to a claim for Losses, the Indemnified Party shall as soon as practicable,
in the case of a Moffett Indemnified Party, notify Stratus and in the case of a
Stratus Indemnified Party, notify Moffett (Stratus or Moffett, as the case may
be, the “Indemnifying Party”), in writing and in reasonable detail, indicating
the nature of such Third Party Claim and the basis therefor; provided, however,
that any delay or failure by the Indemnified Party to give notice to the
Indemnifying Party shall relieve the Indemnifying Party of its obligations
hereunder only to the extent, if at all, that it is prejudiced by reason of such
delay or failure. The

7

--------------------------------------------------------------------------------




Indemnifying Party shall have 30 days after receipt of notice to elect, at its
option, to assume and control the defense of, at its own expense and by its own
counsel, any such Third Party Claim and shall be entitled to assert any and all
defenses available to the Indemnified Party to the fullest extent permitted
under requirements of Law. If the Indemnifying Party shall undertake to
compromise or defend any such Third Party Claim, it shall promptly, but in any
event within 10 Business Days of the receipt of notice from the Indemnified
Party of such Third Party Claim, notify the Indemnified Party of its intention
to do so, and the Indemnified Party agrees to cooperate fully with the
Indemnifying Party and its counsel in the compromise of, or defense against, any
such Third Party Claim; provided, however, that the Indemnifying Party shall not
settle, compromise or discharge, or admit any liability with respect to, any
such Third Party Claim without the prior written consent of the Indemnified
Party (which consent will not be unreasonably withheld or delayed), unless the
relief consists solely of money Losses to be paid by the Indemnifying Party and
includes a provision whereby the plaintiff or claimant in the matter releases
the Stratus Indemnified Parties or the Moffett Indemnified Parties, as
applicable, from all liability with respect thereto. Notwithstanding an election
to assume the defense of such action or proceeding, the Indemnified Party shall
have the right to employ separate counsel and to participate in the defense of
such action or proceeding, and the Indemnifying Party shall bear the reasonable
fees, costs and expenses of such separate counsel if the (a) Indemnified Party
shall have determined in good faith that an actual or potential conflict of
interest makes representation by the same counsel or the counsel selected by the
Indemnifying Party inappropriate or (b) Indemnifying Party shall have authorized
the Indemnified Party to employ separate counsel at the Indemnifying Party's
expense. In any event, the Indemnified Party and Indemnifying Party and their
counsel shall cooperate in the defense of any Third Party Claim subject to this
Article 6, keep such Persons informed of all developments relating to any such
Third Party Claims and provide copies of all relevant correspondence and
documentation relating thereto. All costs and expenses incurred in connection
with the Indemnified Party's cooperation shall be borne by the Indemnifying
Party. In any event, the Indemnified Party shall have the right at its own
expense to participate in the defense of such asserted liability. If the
Indemnifying Party receiving such notice of a Third Party Claim does not elect
to defend such Third Party Claim or does not defend such Third Party Claim in
good faith, the Indemnified Party shall have the right, in addition to any other
right or remedy it may have hereunder, at the Indemnifying Party's expense, to
defend such Third Party Claim; provided, however, that the Indemnified Party
shall not settle, compromise or discharge, or admit any liability with respect
to, any such Third Party Claim without the written consent of the Indemnifying
Party (which consent will not be unreasonably withheld or delayed).


6.5Limitations; Payments.


(a)Notwithstanding anything contained in this Agreement to the contrary, Stratus
shall not be (i) liable for any amounts for which the Moffett Indemnified
Parties are otherwise entitled to indemnification pursuant to Section 6.2(a)
unless a claim is timely asserted during the survival period specified in
Section 6.1(a), and (ii) required to make indemnification payments pursuant to
Section 6.2(a) to the extent indemnification payments thereunder would exceed in
the aggregate $2,500,000 (the “Stratus Indemnification Cap”).


(b)Notwithstanding anything contained in this Agreement to the contrary, Moffett
shall not be (i) liable for any amounts for which the Stratus Indemnified
Parties are

8

--------------------------------------------------------------------------------




otherwise entitled to indemnification pursuant to Section 6.3(a), unless a claim
is timely asserted during the survival period specified in Section 6.1(a), and
(ii) required to make indemnification payments pursuant to Section 6.3(a) to the
extent indemnification payments thereunder would exceed in the aggregate
$2,500,000 (the “Moffett Indemnification Cap”).


6.6Remedies Exclusive. Except as otherwise specifically provided herein, the
remedies provided in this Article 6 shall be the exclusive monetary remedies
(including equitable remedies that involve monetary payment, such as restitution
or disgorgement, other than specific performance to enforce any payment or
performance due hereunder) of the Parties from and after the Closing in
connection with any breach of a representation or warranty, or non performance,
partial or total, of any covenant or agreement contained herein.


6.7Mitigation. Each Indemnified Party shall use reasonable best efforts to
mitigate any claim or liability that an Indemnified Party asserts or may assert
under this Article 6. In the event that an Indemnified Party shall fail to make
such reasonable best efforts to mitigate any such claim or liability, then
notwithstanding anything contained in this Agreement to the contrary, neither
Stratus nor Moffett, as the case may be, shall be required to indemnify any
Indemnified Party for that portion of any Losses that would reasonably be
expected to have been avoided if the Indemnified Party had made such efforts.


ARTICLE 7
MISCELLANEOUS PROVISIONS


7.1Notice. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered in person, (b) by facsimile, receipt
confirmed, (c) on the next Business Day when sent by overnight courier, or
(d) on the second succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice):


If to Moffett:
Moffett Holdings, LLC
1615 Poydras Street, Suite 2279
New Orleans, LA 70112
Attention: James R. Moffett Jr.
Facsimile: (504) 240-5488


If to Stratus:
Stratus Properties Inc.
212 Lavaca Street, Suite 300
Austin, TX 78701
Attention: Erin D. Pickens
Facsimile: (512) 478-6340


7.2Entire Agreement. This Agreement, and all schedules, annexes and exhibits
hereto, embody the entire agreement of the Parties with respect to the subject
matter hereof and

9

--------------------------------------------------------------------------------




supersede all prior agreements with respect thereto. The Parties intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Agreement.


7.3Amendment and Modification. No amendment to this Agreement shall be effective
unless it shall be in writing and signed by Stratus and Moffett. Any failure of
a Party to comply with any obligation, covenant, agreement or condition
contained in this Agreement may be waived by the Party entitled to the benefits
thereof only by a written instrument duly executed and delivered by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.


7.4Assignment; Binding Agreement. This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
Stratus and Moffett and their respective successors and permitted assigns.
Neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be transferred, delegated, or assigned (by operation of law or
otherwise), by a Party without the prior written consent of the other Party.


7.5Waiver of Compliance; Consents. Any failure of Stratus, on the one hand, or
Moffett, on the other hand, to comply with any obligation, covenant, agreement
or condition herein may be waived by Moffett, on the one hand, or Stratus, on
the other hand, only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any Party hereto, such
consent shall be given in writing in a manner consistent with the requirements
for a waiver of compliance as set forth in this Section 7.5


7.6Expenses. All costs and expenses incurred by Moffett in connection with this
Agreement and the Transactions shall be paid by Moffett. All costs and expenses
incurred by Stratus in connection with this Agreement and the Transactions shall
be paid by Stratus.


7.7Counterparts. This Agreement may be executed in multiple counterparts, and on
separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.


7.8Severability. If any other provision of this Agreement shall be determined to
be contrary to Law and unenforceable by any court of law, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


7.9Remedies Cumulative. Except as otherwise provided herein, all rights and
remedies of the Parties under this Agreement are cumulative and without
prejudice to any other

10

--------------------------------------------------------------------------------




rights or remedies under Law. Nothing contained herein shall be construed as
limiting the Parties' rights to redress for fraud.


7.10Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its choice of law rules.


7.11WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


7.12No Third Party Beneficiaries or Other Rights. Nothing herein shall grant to
or create in any Person not a Party hereto, or any such Person's dependents,
heirs, successors or assigns, any right to any benefits hereunder, and no such
party shall be entitled to sue any Party to this Agreement with respect thereto,
the provisions of Article 6 will inure to the benefit of the Indemnified
Parties. No Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Parties and any purported
assignment without such consent shall be void. The representations and
warranties contained in this Agreement are made for purposes of this Agreement
only and shall not be construed to confer any additional rights on the Parties
under applicable state and federal securities Laws.


7.13Specific Performance and Other Equitable Relief. The Parties hereby
expressly recognize and acknowledge that immediate, extensive and irreparable
damage would result, no adequate remedy at law would exist and damages would be
difficult to determine in the event that any provision of this Agreement is not
performed in accordance with its specific terms or otherwise breached.
Therefore, in addition to, and not in limitation of, any other remedy available
to any Party, an aggrieved Party under this Agreement would be entitled to
specific performance of the terms hereof and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy.
Such remedies, and any and all other remedies provided for in this Agreement,
shall, however, be cumulative in nature and not exclusive and shall be in
addition to any other remedies whatsoever which any Party may otherwise have.


7.14Headings; Interpretation. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. Each reference in this Agreement to
an Article, Section, Schedule or Exhibit, unless otherwise indicated, shall mean
an Article or a Section of this Agreement or a Schedule or Exhibit attached to
this Agreement, respectively. Unless the context of this Agreement otherwise
requires, (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “include,”
“includes,” “including,” and derivative or similar words shall be construed to
be followed by the phrase “without limitation”; and (e) references herein to
“days” are to consecutive calendar days unless Business Days are specified. All
accounting terms used herein and not expressly defined herein shall have the
meanings given to

11

--------------------------------------------------------------------------------




them under generally accepted accounting principles. Both Stratus and Moffett
have participated substantially in the negotiation and drafting of this
Agreement and agree that no ambiguity herein should be construed against the
draftsman.


7.15No Other Representations or Warranties.


(a)Except for the representations and warranties contained in this Agreement,
neither Stratus nor any of its Affiliates or their respective officers,
directors, employees or representatives, nor any other Person, makes, or shall
be deemed to make, any representation or warranty to Moffett, express or
implied, at law or in equity, on behalf of Stratus, and Stratus hereby excludes
and disclaims any such representation or warranty, notwithstanding the delivery
or disclosure to Moffett or any of its Affiliates or their respective officers,
managers, members, employees or representatives or any other Person of any
documentation or other information.


(b)Except for the representations and warranties contained in this Agreement,
neither Moffett nor any of its Affiliates or their respective officers,
managers, members, employees or representatives, nor any other Person, makes, or
shall be deemed to make, any representation or warranty to Stratus, express or
implied, at law or in equity, on behalf of Moffett, and Moffett hereby excludes
and disclaims any such representation or warranty, notwithstanding the delivery
or disclosure to Stratus or any of its Affiliates or their respective officers,
directors, employees or representatives or any other Person of any documentation
or other information.


[Remainder of page intentionally left blank; signature page attached.]



12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.
“MOFFETT”


Moffett Holdings, LLC
    
By: /s/ James R. Moffett Jr.    
Name: James R. Moffett Jr.
Title: Manager & Member




“STRATUS”


Stratus Properties Inc.


By: /s/ Erin D. Pickens     
Name: Erin D. Pickens
Title: Senior Vice President &
Chief Financial Officer






--------------------------------------------------------------------------------






EXHIBIT A
INVESTOR RIGHTS AGREEMENT
(See attached)


